[Cite as State v. Coleman, 2022-Ohio-4029.]




                          IN THE COURT OF APPEALS
                      FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




 STATE OF OHIO,                               :     APPEAL NO. C-210600
                                                    TRIAL NO. 21CRB-16674
         Plaintiff-Appellee,                  :

                                              :        O P I N I O N.
   VS.
                                              :

 TISAAN COLEMAN,                              :

       Defendant-Appellant.                   :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 14, 2022


Emily Smart Woerner, City Solicitor, William T. Horsley, Chief Prosecuting
Attorney, and Rebecca Barnett, Assistant City Prosecutor, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Lora Peters, Assistant
Public Defender, for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS



CROUSE, Judge.

       {¶1}   Defendant-appellant Tisaan Coleman appeals the judgment of the

Hamilton County Municipal Court convicting him of aggravated menacing, a

misdemeanor of the first degree. Coleman argues that his conviction is based on

insufficient evidence and is against the manifest weight of the evidence, and he also

challenges the trial court’s imposition of court costs. For the reasons that follow, we

affirm the judgment of the trial court.

                                   Facts and Procedure

       {¶2}   On September 15, 2021, Coleman was charged with aggravated

menacing under R.C. 2903.21 for threatening his neighbor with a firearm.           On

September 30, 2021, a bench trial was held. At trial, Demetrius Peterson, Coleman’s

neighbor, testified that he had been sitting outside of his apartment building with his

daughter and her boyfriend. Peterson continued to sit outside for a few minutes after

his daughter and her boyfriend went inside to get ready for work. He testified that

when he went back inside the building, he saw Coleman standing in front of his

daughter and her boyfriend pointing a gun at them. Peterson testified that, at this

point, he walked up the stairs to his apartment on the third floor to call the police.

Then, Coleman, “ran behind [him] up the steps” and while pointing a gun at him said,

“no motherfucker, you can get some too.” Peterson then went inside his apartment

and called the police. Peterson testified that Coleman’s sister came into the building

after the incident had occurred to “get [Coleman] and take him away.”

       {¶3}   Cincinnati Police Officer Bittinger testified that Peterson was “very

nervous and agitated and seemed like he may have been a bit frightened,” when police

arrived. Bittinger testified that Peterson recounted to him that Coleman said, “I’ll


                                          2
                   OHIO FIRST DISTRICT COURT OF APPEALS




shoot you.” Bittinger testified that he knocked on Coleman’s door, but there was no

answer. Coleman’s apartment was not searched, and a firearm was not found.

       {¶4}   Coleman testified in his own defense, and stated that he has Asperger’s

syndrome, and often has difficulty communicating with others. Coleman testified that

on the day of the incident, he left his apartment to walk his dog and check his mail.

On his way back to into the building, Coleman walked past Peterson and then, once

inside, “said some short words” to Peterson’s daughter’s boyfriend as they passed on

the stairs “about some taunts that w[ere] made a week earlier” during an apartment

building inspection. Specifically, Coleman testified that “I asked him if he said

something about me. He said he didn’t. I walked up the steps.” Coleman elaborated,

“I asked him if he had something – I asked him what he had against me. I don’t know.

I guess from what another person told me * * * I’m a topic of conversation, and I asked

why. Other than that, it was cool. We went past each other.” Coleman denied

threatening anyone with a gun, testifying, “I don’t carry guns. I don’t do things like

that. It’s not me. I don’t like to be there. I have a really hard time being loud. It’s

stressful.” Coleman testified that although he “heard somebody,” he was not sure if

the police officer knocked on his door because he was in his bedroom watching

television.

       {¶5}   Coleman’s sister, Kai Coleman, testified for the defense. She testified

that she was in Coleman’s apartment that day and sat by his open door while he went

to check his mail. She denied hearing any interaction between her brother and anyone

else in the hallway. Kai testified that she had never seen Coleman interact with

Peterson before, and that she had never seen Coleman with a gun. Kai testified that



                                          3
                    OHIO FIRST DISTRICT COURT OF APPEALS




she did not answer the door when the police officer knocked because she was in the

bathroom.

       {¶6}   A long-time neighbor and former building maintenance manager,

Randy Stoughton, also testified for the defense. He stated that he often hears

arguments in the building’s hallways, but that he did not recall hearing an argument

or any threats on the day of the incident, though he added it is often difficult for him

to hear over the noise of his television. Stoughton testified that he had never seen

Coleman with a gun.

       {¶7}   After hearing this testimony, the court found Coleman guilty as charged.

Coleman was sentenced to 180 days in jail, with credit for 34 days already served.

Coleman timely appealed, and the court granted a motion to stay the sentence pending

the appeal.

                    Sufficiency and Weight of the Evidence

       {¶8}   In Coleman’s first assignment of error, he contends that his conviction

was based on insufficient evidence and runs counter to the manifest weight of the

evidence.

       {¶9}   When this court reviews a challenge to the sufficiency of the evidence,

we ask “whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259, 574

N.E.2d 492 (1991), paragraph two of the syllabus. Sufficiency review “raises a question

of law, the resolution of which does not allow the court to weigh the evidence.” State

v. Martin, 20 Ohio App.3d 172, 485 N.E.2d 717 (1st Dist.1983), paragraph two of the

syllabus; see State v. Guthrie, 1st Dist. Hamilton No. C-180661, 2020-Ohio-501, ¶ 7.

                                           4
                     OHIO FIRST DISTRICT COURT OF APPEALS




Essentially, we ask “whether the evidence against a defendant, if believed, supports

the conviction.” (Emphasis sic.) State v. Jones, 166 Ohio St.3d 85, 2021-Ohio-3311,

182 N.E.3d 1161, ¶ 16.

       {¶10} A manifest-weight argument on the other hand, “challenges the

believability of the evidence.” State v. Staley, 1st Dist. Hamilton Nos. C-200270,

C-200271 and C-200272, 2021-Ohio-3086, ¶ 10. When we review a challenge to the

manifest weight of the evidence, we must “review the entire record, weigh the

evidence, consider the credibility of the witnesses, and determine whether the trier of

fact clearly lost its way and created a manifest miscarriage of justice.” State v. Powell,

1st Dist. Hamilton No. C-190508, 2020-Ohio-4283, ¶ 16, citing State v. Thompkins,

78 Ohio St.3d 380, 388, 678 N.E.2d 541 (1997). The court should only reverse the

conviction and grant a new trial in “exceptional case[s] in which the evidence weighs

heavily against the conviction.” Martin at paragraph three of the syllabus. This is

because “the weight to be given the evidence and credibility of the witnesses are

primarily for the trier of the facts.” State v. DeHass, 10 Ohio St.2d 230, 231, 227

N.E.2d 212 (1967).

       {¶11} Coleman was convicted of aggravated menacing under R.C. 2903.21(A),

which provides: “[n]o person shall knowingly cause another to believe that the

offender will cause serious physical harm to the person or property of the other

person.” A person acts knowingly “when the person is aware that the person’s conduct

will probably cause a certain result or will probably be of a certain nature.” R.C.

2901.22(B). As relevant here, serious physical harm to persons includes physical harm

that “carries a substantial risk of death,” or involves some incapacity, disfigurement,

or acute pain. R.C. 2901.01(A)(5)(b) – (e).

                                            5
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶12} If believed, Peterson’s testimony established that Coleman threatened

multiple individuals in his apartment building with a firearm, and followed Peterson

to his unit, before pointing a firearm at him and delivering a verbal threat. Peterson

testified that after Coleman threatened him with a gun, he immediately went into his

apartment and called 911. He stated, “[W]e stay next door. I can’t even walk out the

door. I wouldn’t feel safe walking out that door.” Peterson’s testimony, coupled with

Bittinger’s testimony that Peterson was “very nervous and agitated and seemed like he

may have been a bit frightened” was sufficient to demonstrate that Peterson feared

Coleman was going to cause him serious physical harm. Thus, Coleman’s conviction

was supported by sufficient evidence. See, e.g., In re Shad, 1st Dist. Hamilton Nos.

C-080965 and C-081174, 2009-Ohio-3611, ¶ 17 (holding conviction for aggravated

menacing was based on sufficient evidence where the victim testified that the

defendant pointed a gun at him, and the victim was afraid he would be shot).

       {¶13} Coleman primarily makes a manifest-weight argument because his

focus is on Peterson’s lack of credibility. He contends that because Peterson’s

testimony had some slight inconsistencies, it was not credible, and the court should

not have believed it.

       {¶14} The trial court was confronted with conflicting evidence in this case.

And to be sure, Peterson’s testimony certainly had some inconsistencies.

Nevertheless, the court chose to believe Peterson. See, e.g., State v. Carson, 1st Dist.

Hamilton No. C-180336, 2019-Ohio-4550, ¶ 19-20 (holding that the conviction was

not against the manifest weight of the evidence even though there was conflicting

testimony about the interaction, the defendant denied owning a gun, and a gun was

not found, because credibility determinations are primarily for the trier of the facts).

                                           6
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶15} In handing down its guilty verdict, the court stated that “[t]he officer

absolutely substantiated the prosecuting witness’s state of fear and belief of being

caused harm.” The court went on to state that the motive “was actually revealed by

Mr. Coleman who said that he felt like he had been taunted in the past * * * and

someone had told [him] that the daughter’s boyfriend had made some comments on a

recent inspection.” The court did not give any weight to Stoughton’s testimony that

he did not recall hearing any threats that day because the court found it difficult to

hear Coleman when he testified even though the court had told him to speak louder.

The court stated, “You do not have to yell a threat in order to utter a threat.” The court

further found that if Coleman had not done anything, he would have opened the door

when the police officer knocked on it.

       {¶16} While we certainly weigh the evidence and consider witness credibility

when we review for manifest weight, the trier of facts—the judge in this case—was in

the best position to assess the credibility of the witnesses. See State v. Landrum, 1st

Dist. Hamilton No. C-150718, 2016-Ohio-5666, ¶ 17 (affirming aggravated-menacing

conviction under manifest-weight review and holding that “The trial court was free to

accept the victim’s version of the events and reject [the defendant’s] story * * *

especially where [the defendant] admitted to being angry upon seeing the victim, and

the victim’s version was corroborated by another witness at the scene.”). This is not

one of those exceptional cases in which the evidence weighs heavily against the

conviction. And we cannot say that that the trial court clearly lost its way and created

a manifest miscarriage of justice. Accordingly, the first assignment of error is

overruled.



                                            7
                      OHIO FIRST DISTRICT COURT OF APPEALS




                                    Court Costs

       {¶17} In Coleman’s second assignment of error, he contends that the court

erred by imposing court costs in the sentencing entry, without imposing them at the

sentencing hearing. In support of this argument, Coleman cites to State v. Davis, 1st

Dist. Hamilton Nos. C-200249, C-200250, C-200251 and C-200252, 2021-Ohio-

2954, for the proposition that a reviewing court should reverse the order to pay court

costs where the trial court fails to impose them at the sentencing hearing. The state

concedes this assignment. While our review of the record confirms that the trial court

failed to impose costs at the sentencing hearing, a remand order is not required.

       {¶18} We recently explained in State v. Fissel, 1st Dist. Hamilton No.

C-210483, 2022-Ohio-1856, ¶ 17, that “To the extent that Davis is inconsistent with

[State v.] Beasley [153 Ohio St.3d 497, 2018-Ohio-493, 108 N.E.3d 1028,] and R.C.

2947.23(C), the latter control.” See Beasley at ¶ 265 (explaining that the amendments

to R.C. 2947.23(C) allow a defendant to file a motion to waive costs without appellate

court intervention). R.C. 2947.23(C) provides that, “The court retains jurisdiction to

waive, suspend, or modify the payment of the costs of prosecution, * * * at the time of

sentencing or at any time thereafter.” (Emphasis sic.) Fissell at ¶ 17, quoting R.C.

2947.23(C). Thus, Coleman does not need this court to remand the matter to the trial

court and can instead file a motion to waive court costs. The second assignment of

error is overruled.

                                    Conclusion

       {¶19} In light of the foregoing analysis, we overrule Coleman’s first and second

assignments of error and affirm the judgment of the trial court.

                                                                   Judgment affirmed.

                                          8
                   OHIO FIRST DISTRICT COURT OF APPEALS




BERGERON, P. J., and BOCK, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                           9